 122DECISIONSOF NATIONALLABOR RELATIONS BOARDHuberta Coal Co., Inc. and Huberta Mining Co., Inc.andUnitedMineWorkers of America,District #6and Strip Miners Independent Union of Steu-benville,Ohio, AKA theEmployees Committee,Partyin InterestHubertaCoal Co.,Inc. and Huberta Mining Co., Inc.andUnited Mine Workers of America,PetitionerandStripMiners Independent Union of Steu-benville,Ohio,Petitioner.Cases 8-CA-4481,8-RC-6544, and 8-RC-6559November 7, 1967DECISION AND ORDER AND DIRECTIONOF SECOND ELECTIONBY CHAIRMAN MCCULLOCH AND MEMBERSFANNING AND BROWNOn July 20, 1967, Trial Examiner George A.Downing issued his Decision in the above-entitledcase, finding that the Respondents had engaged inand were engaging in certain unfair labor practices,and recommending that they cease and desisttherefrom and take certain affirmative action, as setforth in the attached Trial Examiner's Decision.Thereafter, the General Counsel, Charging Party,and Respondents filed exceptions to the Trial Ex-aminer's Decision with supporting briefs.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tionalLabor Relations Board has delegated itspowers in connection with this case to a three-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered theTrialExaminer'sDecision, the exceptions andbriefs, and the entire record in the case, and herebyadopts the findings,' conclusions, and recommenda-tions of the Trial Examiner to the extent consistentherewith:The Trial Examiner found, and we agree, for thereasons set forth in the Trial Examiner's Decision,thatRespondents initiated, sponsored, formed,promoted, assisted, and interfered with the adminis-tration of the Employees Committee and therebydominated it in violation of Section 8(a)(2) and (1)of the Act, and that Respondents initiated, spon-sored the formation of, assisted, and contributedfinancial and other support to the Strip Miners In-The TrialExaminer correctly found that the Respondents constitutea "single employer"for purposes of this proceeding In so holding, he re-lied upon common ownership, management,and control of the two cor-porationsThe followingitems in the record clearly support his findingCommon controlling ownership was held in the estateof Albert Schiappa,which owned 1,998 out of 2,149 shares outstanding of HubertaCoal Co ,Inc , and 576 out of 695 shares outstanding of Huberta Mining Co , IncCommon management and control was vested in "interlockingdependentUnion of Steubenville, Ohio, hereincalled Independent Union, in violation of Section8(a)(2) and (1) of the Act. However, he found thatdomination ceased when Respondents steered theCommittee to the lawyer for formation of the Inde-pendent Union and that the Respondents did notthereafter dominate the Independent Union. As ap-pearshereinafter,however,we find merit inGeneral Counsel's contention that there was nohiatus between the dominated Employees Commit-tee and its successor, the Independent Union, andthat it is necessary to require disestablishment ofthe Independent to remedy the unfair labor prac-tice.Formation and domination of the EmployeesCommittee took place while the United Mine Wor-kers of America, herein called Mine Workers, wasorganizing.On November 25, 1966, immediatelyafter having received a demand for bargaining fromtheMineWorkers, Respondents called an em-ployeecommitteemeeting.At this meeting,Carapellottidrafted the original "cooperation"agreement, which was recopied and signed by allthe committeemen present as well as by several su-pervisors. Thereafter, the same draft and other fac-simile copies were circulated among the employeesby supervisors and employees, seeking additionalsignatureswhich were obtained. The ""coopera-tion" agreement expressly pledged the support ofthe committeemen and Respondents to the forma-tion of the Independent Union. O. Schiappa imple-mented the "cooperation" agreement by furnishingauthorization cards to committeeman Rocchio, fordistribution to employees in furthering the forma-tion of the Independent Union. Around December1, 1966, the cards were distributed by Rocchio withthe assistance of committeemen Forgays and Brit-tel.Concurrently with the committeemen's activi-ties, Respondents' supervisors were obtaining addi-tional employee signatures on other authorizationcards for the Independent Union as well as on co-pies of another document by which the signatoriesrevoked cards which they had signed for the MineWorkers. After all the signed cards were returnedto O. Schiappa, he summoned the Committee to theRespondents' offices, where he and Cortez in-structed the Committee to take the cards to Attor-ney Anetakis for the purpose of forming the Inde-pendentUnion.Following this suggestion, theCommittee immediately went to see Anetakis withthe assistance of Cortez, who personally droveRocchio and another to the attorney's office.directorates," in whichthe Respondentsshared five common directors,including the chairman of the board, and identical officers Matters con-cerning employment and labor relations were managed and directed by 0Schiappa, Cortez, and Carapellotti, all of whom were officers anddirectors of both corporationsMoreover, the Respondents had commonadministrative offices, shared the same clerical staff, and frequently in-terchanged their employees168 NLRB No. 22 HUBERTACOAL CO.123Thereafter, on December 7, 1966, the formal or-ganization of the Independent Union took place atameetingof employees at the All AmericanBowling Lanes in Steubenville. At this meeting anew committee was selected, in form, although therecord reveals that the same individuals wereelectedwho formerly served on the EmployeesCommittee, except for its new president, Alba-rano.2 Subsequently, O. Schiappa and Cortez ad-dressed a meeting of employees at mine 86 aroundmid-December at which time O. Schiappa sug-gested the employees get into the IndependentUnion.Moreover,during the lastweek inDecember, O. Schiappa and Cortez came to em-ployee Novak's home and told him he should attenda meeting to be held at the Respondents' offices to"help push along" the Independent Union and "getitgoing."On January 2, 1967, the IndependentUnion's president, Albarano, was summoned to O.Schiappa's home where Cortez and Carapellottiwere also present. They proceeded to discuss withAlbarano the subject of the Mine Workers, inform-ing him that the Respondents could not function iftheMine Workers were successful in the election.Where, as here, very little time has elapsedbetween the disappearance of the companydominated Employees Committee and the creationand emergence of the Independent Union, the ac-tive participation in the latter organization by thesame individuals who were the former commit-teemen in the dominated union taints the new Inde-pendent Union.3 The Independent Union was for-mally organized less than 2 weeks after the lastmeeting of the Employees Committee and concur-rently with its disappearance. This was too short aspan of time to permit a reasonable inference thatthe former committeemen had transferred their alle-giance from the company dominated EmployeesCommittee to independent action on behalf of theemployees. For there was an inadequate, in fact al-most nonexistent, hiatus between the demise of theEmployees Committee and the birth of the Inde-pendent Union. We view this as establishing a lackof "cleavage or clear line of fracture" between thetwo organizations.' Moreover, the record demon-strates that the old ties of the committeemen to theRespondents were not severed. Indeed, they con-tinued to manifest themselves in the establishmentof the Independent Union. This is demonstrated bythe November 25 meeting at which time the com-mitteemen, at the request of Respondents, pledgedtheir support for the formation of the IndependentUnion and by their subsequent cooperation withRespondents in aid of the Independent Union.In view of the foregoing, we find that the Inde-pendent Union was the succcessor to and thealteregoof the Employees Committee. In these circum-stances, Board and court precedent requires thefinding that the Independent Union inherits the il-legalityof the earlier company dominated Em-ployeesCommittee and the effect of companydomination and support continues unless theRespondents, before the creation or formation ofthe Independent Union, have unequivocally andpublicly disavowed and disestablished the Em-ployeesCommittee and have assured the em-ployees of their freedom from further employer in-terference in the choice of a bargaining representa-tive 5 We find, contrary to the conclusion of the TrialExaminer, that the transition did not satisfy theserequirements, as the Respondents did nothing be-fore the formation of the Independent Union exceptdirect the former committeemen to an attorney's of-fice, to repudiate the reasonable impression givento the employees that the Independent Union en-joyed the same favor and support as the EmployeesCommittee had possessed. On the contrary, theRespondents' conduct, both before and after theformation of the Independent Union, consisting inpart of speeches to groups of employees urgingthem to join and support the Independent Unionrather than the Mine Workers, the circulation ofauthorization cards for the Independent Union, andthe securing of revocations from employees whosigned cards for the Mine Workers, reinforced theimpression of continued favor and support.As we have found that the Employees Committeewas dominated, interfered with, and supported bythe Respondents, and as its successor, the Inde-pendent Union, was created without a disavowal bythe Respondents of its interference with, domina-tion, and support of, the former organization, itfollows that the latter has inherited the disabilitiesof its predecessor.6 Therefore, we conclude that the2 In support of this finding,the following testimony on recross-examina-tion of committeeman Rocchio appears in the recordQ (By Mr Anetakis)Do you remember at that time whetheranther committee was appointed-A YesQ -or elected'iA.YesQ Do you remember the names of those individuals9A Vince Albaranowas electedQ Was elected what?A. President at that timeQ At the firstmeetingdo you remember picking a new com-mittee at the time?A YeahQ Do you rememberthe names of those people9A YeahQ Would youplease tell us the names9A The same guys I said before,they elected the same guys toserveSeeMajestic Metal Specialties, Inc ,92 NLRB 1854, 1859, where itwas stated that "the rationale of these cases is that the leaders in a com-pany union are necessarily company representatives, accustomed to sub-mission to theCompany,and that 'men accustomed to such submissionseldom regain independence overnight "'Farrington Manufacturing Company,93 NLRB 1416, 14175MajesticMetal Specialties,Inc., supra,N L R B v Southern BellTelephone and Telegraph Company,319 U S 50hFarringtonManufacturing Company,supra,N L R B v SouthernBell & Telegraph Co , supra 124DECISIONSOF NATIONALLABOR RELATIONS BOARDRespondents dominated,interfered with,and con-tributed support to the Independent Union in viola-tion of Section 8(a)(2) and(l)of the Act. Ac-cordingly,we shall order Respondents to dis-establish the Independent Union as well as itspredecessor,theEmployees Committee, in ac-cordance with our establishedpolicy.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Boardadopts as its Order the Recom-mended Order of the Trial Examiner as modifiedbelow and hereby orders that the Respondents, Hu-berta Coal Co., Inc. and Huberta Mining Co., Inc.,Steubenville, Ohio, their officers, agents, succes-sors, and assigns, shall take the action set forth inthe Trial Examiner's Recommended Order, as somodified:1.Delete paragraphs 1(e) and 1(f), renumberparagraph 1(g) and 1(f), and insert the following asnew paragraph 1(e):"(e) Initiating, sponsoring, or forming any em-ployee committee, independent union, or any otherlabor organization, or assisting, dominating, or in-terferingwith the formation or administration ofany such committee,union,or labor organization,or contributing financial or other support thereto."2.Delete paragraphs 2(a) and 2(b), renumberparagraphs 2(c) and 2(d) as 2(b) and 2(c), and insertthe following as new paragraph 2(a):"(a)Withdraw and withholdallrecognitionfrom, and completely disestablish the EmployeesCommittee, its successor the Strip Miners Inde-pendentUnion of Steubenville, Ohio, and anysuccessor thereto, as the representative of their em-ployees for the purposes of collective bargaining."3.Delete from new paragraph 2(b) that partwhich reads "to be furnished" and substitute "onforms provided."4.Amend the first indented paragraph of thenotice attached to the Trial Examiner's Decision bysubstituting "and its successor Strip Miners Inde-pendent Union of Steubenville, Ohio," for "unlaw-fully sponsored and assisted Strip Miners Inde-pendent Union of Steubenville, Ohio."5.Delete the seventh and eighth indented para-graphs of the notice and substitute the following:WE WILL NOT initiate, sponsor, or form anyemployees committee,independentunion, oranyother labor organization,orassist,dominate, or interfere with the formation or ad-ministration of any such committee,union, orlabor organization or contribute financial orother support thereto.6.Delete the 10th and 11th indented paragraphsof the notice and substitute the following:WE HEREBY withdraw and withhold allrecognitionfrom, and completely disestablishthe Employees Committee, its successor theStripMiners Independent Union of Steu-benville,Ohio, and any successor thereto, asthe representative of our employees for thepurposes of collective bargaining.7.The address and telephone number for Region8, appearing at the bottom of the notice attached tothe Trial Examiner's Decision, is amended to read:Federal OfficeBuilding,Room 1695, 1240 EastNinth Street, Cleveland, Ohio 44199, Telephone522-3738.IT IS HEREBY ORDERED that the election con-ducted in Cases 8-RC-6544 and 8-RC-6559 onJanuary 10, 1967, among certain employees of Hu-berta Coal Co., Inc., and Huberta Mining Co., Inc.,be, and it hereby is, set aside.[Direction of Second Election' omitted frompublication.]'An election eligibility list, containing the names and addresses of allthe eligible voters, must be filed by the Employers with the RegionalDirector for Region 8 within 7 days after the date of issuance of theSecond Election by the Regional Director The Regional Director shallmake the list available to all parties to the election No extension of timeto file this list shall be granted by the Regional Director except in extraor-dinary circumstances Failure to comply with this requirement shall begrounds for setting aside the election whenever proper objections arefiledExcelsior Underwear Inc,156 NLRB 1236TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEGEORGE A. DOWNING, Trial Examiner: These con-solidated proceedings were heard at Steubenville, Ohio,on May 9, 10, and 11, 1967, pursuant to due notice. Thecomplaint in Case 8-CA-4481, which was issued onFebruary 21, 1967, under Section 10(b) of the NationalLabor Relations Act, as amended, on a charge datedJanuary 25, alleged that Respondent engaged in unfairlabor practices proscribed by Section 8(a)(1) and (2) ofthe Act as more fully set forthin sectionIII,A, infra.Consolidated therewith for hearing and decision werecertain objections filed by United Mine Workers ofAmerica (Mine Workers herein) to conduct affecting theresultsof the election in Cases 8-RC-6544 and8-RC-6559.Respondents answered denying the unfair labor prac-tices as alleged. The party in interest (Independent Unionherein) also answered denying allegations of the com-plaint concerning alleged assistance and domination byRespondents.Upon the entire record in the case and from my obser-vation of the witnesses I make the following-FINDINGS OF FACT1.JURISDICTIONAL FINDINGSEach of Respondent corporations is engaged in themining of coal and each sells products valued in excess of$50,000 annually to Ohio Edison Company and OhioPower Company, each of which in turn is a public utility HUBERTA COAL CO.125with gross revenues in excess of $250,000 annually andeach of which transmits electrical power valued in excessof $50,000 annually to points outside the State of Ohio.Iconclude and find that each Company is engaged incommerce within the meaning of the Act.11.THE LABOR ORGANIZATIONS INVOLVEDMine Workers, the Employee Committee, and the In-dependent Union are labor organizations within themeaning of Section 2(5) of the Act.IIITHE UNFAIR LABOR PRACTICESA. Introduction and Issues; Preliminary QuestionsRespondents are engaged in coal mining operations ata number of locations in Ohio and West Virginia.Neighboring or nearby mines were being organized byMine Workers to Respondents' knowledge in the fall of1766, and on November 25 Mine Workers filed arepresentation petition covering Respondents' employeesunderCase 8-RC-6544. On December 15 anotherrepresentation petition was filed under Case 8-RC-6559by the Independent Union, which was formally organizedaround December 71 and which succeeded a less formalemployee committee which came into being in mid-Sep-tember.Following a stipulation, a consent election was held onJanuary 10, 1967, at which Mine Workers received 29votes and the Independent Union 59. Mine Workers filedobjections with the Regional Director, who issued his re-port on February 14 in which he found that certain objec-tions were without merit and that others concerned sub-stantially the same conduct as that involved in the MineWorkers' unfair labor practice charge on which the com-plaint was issued in Case 8-CA-448 1,supra.The complaint in the latter case alleged that Respond-ent engaged in various specified acts of interference,restraint, and coercion (i.e., threats to shut down, grantingof benefits, surveillance of a Mine Workers meeting, cir-culation of petitions to have employees revoke authoriza-tion cards for Mine Workers) and of assistance anddomination of the employee committee and the Inde-pendent Union.The issues herein revolve chiefly around Respondents'conduct in connection first with organizing the employeecommittee and later the Independent Union, as well asother conduct in direct opposition to Mine Workers. Forpreliminarydisposition,however, are questions (1)whether Respondents constituteda singleemployer, and(2)whether Louis Tranquil and Albert Holderman weresupervisors or agents for whose conduct Respondentswere liable.(1)Though Respondents attempted at the hearing tosupport their pleaded denials of complaint allegations thatthey were a single employer, they do not renew the con-tention intheir brief and have, presumably, abandoned it.Indeed their brief consistently refers to "the Company,""the employer," and "management" in the singular. It isalso noted that both corporations were named as a singleemployer in the representation proceedings, thata singleunitof their employees was specified, that Respondentsstipulated for an election in thatsingle unit, and that a sin-gle election was held. In any event, I find that theevidence fully established the factual allegations of thecomplaint concerning the common ownership,manage-ment, and control of the two corporations. SeeConeBrothers Contracting Co.,135NLRB 108, 118-120,enfd. 317 F.2d 3 (C.A. 5), cert. denied 375 U.S. 945;Pizza Products Corporation,153 NLRB 1265. At thetimeof the events herein the affairs of both corporationsconcei ping matters of employment and labor relationswere managed and directed by Orlando C. Schiappi, firstvice president; Frank Cortez, second vice president; andPaulR.Carapellotti,secretary-treasurer,who par-ticipated directly in much of the conduct involved herein.(2)LouisTranquil and Albert Holderman werefrequently referred to by employee witnesses on therecord as foremen, mine bosses, or pit bosses, from whomthey took orders and directions. Respondents stipulatedthat other mine foremen, Edwin R. Dittrich and AnthonyLeo, were supervisors but contended that Tranquil andHolderman were not because they were without authorityto hire, fire, or effectively to recommend, and becausethey could give only routine directions to the employees.There was also, organizationally the further fact that JohnDooley was mine superintendent over Tranquil and Hol-derman, a circumstance which did not apply in the case ofDittrich and Leo. However, Dooley himself was adirector in both corporations, and the mines which he su-pervised were scattered over such an area that obviouslymuch of the responsible direction of the work forcenecessarily remained in the hands of Tranquil and Hol-derman, as the employee witnesses testified. Thus Corteztestified that Dooley's "office" was at the repair shop atmine no.86 and that a drive of some 50 miles would be in-volved for Dooley to make the circuit of the four mineswhich he supervised. Schiappa in turn estimated that itwould take Dooley a day to make a trip around the minesand that mine no. 200 itself involved "a hundred little pro-perties."The evidence showed further that the employee wit-nesses took orders and accepted direction from Tranquiland Holderman without question, and regarded the latteras supervisors and as representatives of management inthe conduct hereinafter referred to. Indeed, the em-ployees could scarely have believed otherwise for, as willlater be noted, Tranquil and Holderman wereengaged inprecisely the same course of conduct as Respondents' ad-mitted supervisors and representatives. Thus the em-ployees had justifiable cause for believing that Tranquiland Holderman were acting for and on behalf of manage-ment when they engaged in the conduct in question.BettsBaking Co. v. N.L.R.B.,380 F.2d 199 (C.A. 10);I.A.M.[Serrick Corp.] v. N.L.R.B.,311 U.S. 72, 80.2B.The Employee CommitteeRespondents held three meetings with their employeesaround mid-September at the All AmericanBowlingLanes in Steubenville. The events were best described inthe testimony of Vincent Albarano (later to become pre-sident of the Independent Union), who was called by theGeneral Counsel. Albarano testified that the meeting wascalled by Orlando Schiappa and that there were presentAll events herein occurred in 1966 unless otherwise specifiedThough the evidence contained references to a third foreman, ChesterTomaszewski, whose status appeared to be identical with Tranquil andHolderman, the former was not charged with the commission of unfairlabor practices 126DECISIONSOF NATIONAL LABORRELATIONS BOARDsome 60 employees "on the Ohio side," as well as Schiap-pa,Carapellotti,and Cortez and Supervisors JohnDooley, Tranquil, Dittrich, and Leo. Schiappa kept thechair most of the time and talked mostly about a pensionplan, though there was also some discussion of wages andfurther benefits. Schiappa suggested that the employeeselect committeemen to represent themconcerning aproposed pension planand that one man be elected fromeach mine. An election proceeded on that basis in thepresence of Respondents' officials and supervisors andwith Cortez and Carapellotti assisting. Cortez passed outthe pencils and paper for ballots and Carapellotti assistedby making statements to help out the employees in settingup the program.Testimony by Carapellotti and Cortez for Respondentswas not in substantial conflict with the foregoing. Carapel-lotti testified that both employees and company officialssigned an attendance roster at each meeting, that he him-self may have suggested that the employees take a vote toselect their representatives, and that he tallied the ballots(voted secretly by the employees) and entered the resultson the tally sheets. Carapellotti testified that subjects ofdiscussion included the pension plan, a bonus, insurancebenefits, and a wage increase and that the balloting was toelect those who would represent the employees "in thecompany affairs." Cortez, however, mentioned only thepension plan and a bonus. Furthermore, notations whichCarapellotti made on some of the tally sheets accordedwithAlbarano's testimony (and the understanding ofsome of the other committeemen) that the election was of"Pension representatives." I therefore credit Albarano'stestimony.3Carapellotti also identified separate tallies which hemade of votes on the question whether the proposed planwould be acceptable for 1 year. The results were tailed asunanimously in the affirmative at one meeting, 23 to I inanother, and 18 to 1 on the third.The General Counsel's evidence did not refuteRespondents' denial of knowledge that Mine Workerswas engaged at the time of the meetings in actively or-ganizingtheir employees though Carapellotti admittedknowing of earlier attempts to do so. Mine WorkersRepresentative Rudolph Vitter testified that the Union"intensified" its campaign in the summer of 1966, but itsactivities then consisted of contacting the employees attheir homes.'There was no evidence that the committee thereafterformally organized itself by the election of officers or achairman or made any provision for membership or fordues. There was also no evidence that the committee heldany meetings as a committee or with the employees orthat it formulated and presented on behalf of the em-ployees any list of demands. Nor is the record clear thatany formal negotiation meetings were held with manage-ment.Though Schiappa claimed at one point that therewere so many meetings he was confused, his testimonyotherwise indicated there were no formal negotiations assuch for as he put it, after the committee was elected,"[W]e started right away some kind of discussion withthe men, if you want to call it, among other things."Though, as I have found, the committee was electedonly to represent the men concerning the pension plan,Schiappa testified that the committee expressed concernduring the discussions about the bonus being discon-tinued and asked that it be converted into a permanentwage increase, the amount of which was finally agreedupon as 23-1/2 cents. Though Schiappa fixed the time ofthatallegedagreement as late October or earlyNovember, his subsequent actions dispute that claim.Thus on November 14 Schiappa sent to all employeesa lengthy letter announcing management's intention ofchanging its bonus plan but made no reference either tothe committee or to any conversion of the bonus to awage increase. His letter read in part as follows:At our last meeting with you, as you know, we paida production incentive bonus for the year ended July31, 1966. We also agreed to pay you-thereafter- aproduction incentive bonus for each three-monthperiod at the end which our books would show aprofit.We slightly revised the plan by deciding to com-pute the bonus per each two-month period ratherthan per each three-months period.This little change enables us to announce thatYOU HAVE A BONUS COMING TO YOURIGHT NOW for August and September whichhave been two profitable months.Schiappa's letter continued with a recitation of existingbenefits and warned the employees against those who forpersonal interest might make promises ranging from jobsecurity to triple time for holidays when worked.Though the evidence again failed to establish actualknowledge by Respondents that their own employeeswere being organized at that time, the warning againstpromises of common types of union benefits reflectedawareness of the organizational activities which weregoing on in the area, a fact which Carapellotti and Schiap-pa admitted knowing. However, the change in the bonusplan as announced and the actual payment of that bonusis not claimed by the General Counsel to be violative ofthe Act.C.TheIndependent UnionOn November 23 Mine Workers wrote Respondentsinforming them that it represented a majority of their em-ployees and requesting a meeting for the purpose ofdiscussing rates of pay, wages, hours, and other condi-tions of employment.Respondents reacted instantaneously by calling a com-mittee meeting at the bowling lanes on November 25. 01-drichNovak testified that Mine Superintendent Hol-derman notified him the committeemen were being calledin and that he was to be there, that some seven to ninecommitteemen attended, and that there were also presentSchiappa,Carapellotti, andCortez, and SupervisorsDooley, Dittrich, Leo, Tranquil, and Holderman. Vin-cent Coletti testified that Carapellotti himself wrote outthe original draft of a document which Coletti recopied3The committee as identified in oral testimony and by Carapellotti'stallies and subsequent documents were August Desender, Everett Wal-den, Richard Maidens, Herman White, and William Burns for the CoalCompany, and Oldrich Novak, Samuel Forgays, Charles Rokos, JohnRocchio, and Thomas Brittel for the Mining Company.'Though Pete Vein testified that Schiappa stated that if the employeesjoined the Union the Company would have to shut down, that testimonywas not corroborated by Albarano, who attendedthe same meetings asVein did, and Cortez denied that anything was said about closing downthe mines I find that Vein confused the September meetings with laterones at which similar statements were attributed to Schiappa HUBERTA COAL CO.127because the Employers stated, "It would be legal thatway," and which read as follows:To whom it may concern.It is agreed that we agree to cooperate for one yearand ask for no outside representation during thisperiod except for us forming an Independent Unionto do our negotiation on future classification of jobsand bargaining so that there will not be any dis-crimination.It is agreed that the bonus of 23-1/2 cents will now goon an hourly wage increase effective Oct. 1966.The suggestion of an independent union was madeeither by August Desender or Samuel Forgays, followingwhich, Novak testified, "[I]t was put on the paper."5Novak also testified that there was some discussion at themeeting concerning wages and Carapellotti stated that ifthe employees did not tell the Company what theywanted, "[T]he United Mine Workers will come in withtheir contract and we'll just tell them we can't pay it."The "cooperation" statement was signed by the com-mitteemen present as well as by Dittrich, Leo, and Hol-derman. Thereafter the same draft and other facsimile co-pies were circulated among the employees at the minesand many additional signatures were obtained. All of thedrafts bore the signature of Dittrich who, according to theundenied testimony of Carl Yeager and Martin Skedel,handed them the document at the mine where they wereworking. Yeager asked Dittrich what the statement wasfor, but Dittrich made no direct answer. Skedel testifiedthatDittrich read the statement first and told him hecould sign if if he wanted to but did not have to sign if hedid not want to.Vincent Albarano and Pete Vein were solicited at themineby their foreman, Tranquil. Albarano inquired aboutthe Independent Union mentioned in the statement andTranquil stated that the committeemen whom the em-ployees elected thought that the Independent Unionwould be a good thing and they were doing it for thebenefit of the employees. Albarano objected that thecommittee had no right to qualify as an independent unionbecause they had been elected only to represent the em-ployees for a pension plan. Tranquil replied that theywere doing it because of concern for the employees andthat Albarano might as well sign for if he did not do so hewould not have a job anyway.Vein testified that Tranquil asked him to look the state-ment over and to sign it, and when Vein did not sign,Tranquil asked why he did not want to do so. Vein statedthat he preferred to wait to see what the other men weregoing to do. Tranquil responded that the purpose of thestatement was to form an independent union and to ac-cept the 23-1/2 cent-and-hour wage increase and that ifMine Workers was voted in the Company would have tocease operations.Respondents moved swiftly to implement their "agree-ment." John Rocchio testified that around November 30he was called at his home in the evening by Frank Cortez,who requested Rocchio to meet him at Schiappa's home.Rocchio complied, and there Schiappa gave him some 60to 70 authorization cards for the Independent Union andrequested him to pass them out among the employees tohave them join the Independent. Though Shiappa deniedthat testimony, Cortez who testified at some length, failedto deny it. I credit Rocchio's testimony.Rocchio testified further that, pursuant to Schiappa'srequest and with the assistance of Forgays and Brittel, hedistributed the cards among the employees at three of themines around December 1 and ultimately obtained some15 to 20 signatures. Though Rocchio passed out the cardsafter quitting time, he was paid for the time he spent.Thereafter Rocchio took the cards to the Company's of-fice the same night and delivered them to Schiappa in thepresence of Cortez and Carapellotti. Neither of the twolater denied Rocchio's testimony and Schiappa gave in-credible testimony that the cards mysteriously appearedon his desk one morning. I credit Rocchio's testimony.Concurrently with Rocchio's activities, Respondent'ssupervisors were obtaining additional employee signa-tures on other authorization cards for the Independent aswell as on copies of a further document by which thesignatories revoked any cards which they had signed forMine Workers. The latter document, which bore on eachcopy the signature of one or more of the supervisors, alsorecited the mid-September election of the employeerepresentatives and continued as follows:That soon afterwards, an agreement was reachedbetween this committee and [the Company] as towages, bonuses, and pensions, all of which becameeffectiveOctober 1, 1966, with the wages beingretroactive to April 1, 1966.That we have been unable to reduce this agreementto writing, and that we were in the process of reduc-ing this agreement to writing when the Companyreceived notification from the N.L.R.B. for an elec-tion on the United Mine Workers of America, whichwe do not want.Below the signatures appeared a jurat of a NotaryPublic (either Carl Oprisch or Ethel Mahan) reciting thatthe signatories acknowledged the signing as their free andvoluntary act and deed.Herman White, Jr., testified that Foreman AnthonyLeo presented to him both the card and the revocationstatement on the job while he was working and that hesigned both and returned them to Leo.Carl Yeager testified that he was called from the mineto Foreman Dittrich's house across the road; there weresome 12 employees present; Dittrich passed out theauthorization cards and the revocation statement and toldthe employees they were supposed to sign the forms; andallof the employees did so. Yeager signed both docu-ments and turned them back to Dittrich. Martin Skedelsigned the forms at the shop at the same mine after Dit-trich explained to some 15 employees that signing thesmall (authorization) card would be a step toward startingan independent union, and that the larger document (therevocation statement) would "abolish their signatures" orwhatever they signed with Mine Workers.Testimony by Dittrich and by employee witnessescalled by Respondents and the Independent Union sub-stantially confirmed the foregoing. August Desender,EverettWalden, and Lloyd Boyer testified that theysigned the documents at the shop in Dittrich's presence.'There wastestimony by Desender,LloydBoyer, and Everett Waldenbut it was not until the November 25 meeting that Desender brought thethat the "idea"of an independent union was discussed as early asAugustsubjectup with representatives of management.or September by Desender and Boyer and later by Desender and Walden, 128DECISIONS OF NATIONAL LABOR RELATIONS BOARDDesender testified that he was called to the shop to signsomething and that Dittrich told him to read the card andto sign or not, as he pleased. Dittrich admitted that hedirected the night watchman to "spread the word around"that a committee of the Independent Union had left somepapers with him and had asked him if he could get the em-ployees together. Claiming ignorance at first as to how orby whom the papers were placed in his home, DittrichfinallydesignatedDesender as the person at whosebehesthe summoned the employees. Desender'stestimony, however, not only did not corroborate thatclaimbut was inconsistent with it. To the extent, there-fore, that material conflicts exist concerning the events atDittrich's home and the shop, I credit the testimony ofYeager, Skedel, and Desender.Oldrich Novak, Pete Vein, August Santin, and FrankBartyzel testified that the revocation statement waspresented to them by Foreman Holderman in thepresence of Carl Oprisch. Novak inquired of Oprischwho the Independent Union people were, but Oprischreplied only that Novak shouldsignon a space which hadbeen left for him. Novak protested that his name shouldnot be on it because he was elected only to work on aretirement plan, not on a committee for an independentunion. Oprisch insisted that Novak shouldsignthe state-ment on the line which had been left for him and he did so.Bartyzel's testimony was corroborative of Novak.Vein testified that he had gone to the shop to receivehis pay and that Holderman gave him the paper and toldhim to read it and to sign if he wanted to. Vein asked whatthe Independent Union was and Holderman told him "thefive names above" (who according to Vein's understand-ing had been elected to serve as a pension committee atthe September meetings). Vein refused to sign because ofprior union membership. On the following day, however,Holderman and Oprisch brought the statement back andVein signed it.Santin testified that the statement was presented to himby Holderman and Oprisch and that Holderman told himto signit if he agreed that the five men who were listedwould represent Santin in the Independent Union. Santinsigned.On the following day Tranquil inquired whetherSantin hadsignedthe paper and Santin replied that he hadand asked what was to be done about it, Tranquil ex-plained that there would be an independent union and thatonce the Labor Board recognized it, it would be betterthan the Mine Workers. Santin suggested there might bea problem, but Tranquil stated there would not be one;only a few employees were going with Mine Workers; theCompany could not afford to pay the royalty to MineWorkers; and "[T]he job was going to be shut down andyou are going to be out of a job."On the day following delivery to Schiappa of the signedcards which Rocchio had obtained, Rocchio went withsome eight or nine committeemen to the company officesand met with Schiappa and Cortez. Rocchio testified thatSchiappa and Cortez told the Committee to take the cardstoAttorney George Anetakis at Weirton, whom theycharacterized as "a reasonable lawyer." Herman White,Jr., testified similarly that it was either Cortez or Schiap-6White also testified that sometime before the meeting in Anetakis' of-fice, he attended a meeting at Beechbottom, West Virginia, at which werepresent employees from mine 58-B and the loading dock at Wellsburg andthat there were also present Schiappa, Cortez, Carapellotti, Dittnch,Dooley, and Leo. Schiappa talked about the mining operation and statedthat he could not work "under the conditions of the United Minepa who suggested that the committee go to see Anetakisabout forming an independent union.6 Cortez himselfdrove Rocchio and another employee to Weirdon and letthem out of his car in front of the building which housedAnetakis' office.Desender and Walden, called by the IndependentUnion, admitted that the committee went to Anetakis' of-fice following a meeting at the company offices at whichSchiappa was present and possibly Cortez. Waldentestified that he believed it was Forgays who suggestedthey go to see Anetakis. Cortez and Schiappa, as Re-spondents'witnesses, denied that they recommendedAnetakis to the committee or advised the committee to gotoAnetakis' office to organize an independent union. Icredit the contrary testimony of Rocchio and White.The actual organization of the Independent Union tookplace at a meeting of employees held at the bowling laneson December 7, with some 70 to 80 employees in at-tendance. Anetakis and his associate, Leonard Tost, werepresent but none of the company officials.7 A new com-mittee was elected, replacing the old one, Albarano waselected president, and a dollar was collected from eachemployee.Walden and Desender testified that thereafter the Inde-pendent Union was incorporated, that meetings were heldby the committee every week in Anetakis' office, and thatthe representation petition was prepared by Anetakis andsigned by the Independent's officers for mailing to theBoard. They denied that the Independent received anyfinancial assistance from the Company, denied that any-one from the Company suggested or directed the formingof a company union or the Independent," that any onefrom the Company attempted to run the Independent orto tell the committee how to run it, and testified that alldecisions for that union are made by the representativeswho were elected or appointed at the meeting onDecember 7.D. Respondents' Subsequent ConductAugusto Santin testified that Schiappa spoke at a meet-ing of employees at mines nos. 85, 86, and 87 during thefirstweek in December, informing the employees that ifthey would stay with him and agree with his plan, hewould try to make "a better stand" for wages but that ifthe employees went with Mine Workers, he could not af-ford to pay the royalty and the job would be shut down.Cortez spoke further with Santin after the meeting, askingwhether Vitter (the Mine Workers' representative) hadbeen after Santin tosigna card and stating that Vitter hadgone to mineno. 43 every day and that "[I]f thisis goingto keep up, they weregoingto close the job down." San-tin's testimony was not denied.OldrichNovak testified that Schiappa and Cortezspoke at a meeting of employees at mine 86 around mid-December and that Schiappa suggested the employeesget into the Independent Union, stating that he would goalong with them in working out a scale on a contract.Novak testified further that on a Sunday afternoon in thelast week of December, Schiappa and Cortez came to hisWorkers."7Though Albarano testified that Schiappa, Carapellotti, and Cortezwere also present, the testimony of other witnesses is to the contraryRocchio, for example, testified that "[tlt was just ourselves," and thatthough Schiappa walked in he was chased out.8 I credit the testimony of Rocchio and White to the contrary HUBERTACOAL CO.129home and informed him there was going to be a meetingon Monday at the Company's offices and that Novakshould go to it and help to push along the IndependentUnion to get it going. On Monday morning Cortez andDooley came by and asked why Novak was not at themeeting, and Novak informed them he had no authorityto represent the men. Novak also testified to a number ofconversations with Tranquil during which Tranquil statedrepeatedly that ifthe employees did not "go IndependentUnion," Mrs. Schiappa might transfer the Company tosomeone else and the employees would all be out of work.No denial was made of Novak's testimony.Pete Vein testified that at thetimeSchiappa made thebonus payment to him Schiappa stated that two compa-nies in the immediate area had joined the Union, that hedid not know their reason for doing so and that if his ownemployees joined the Union, the mine would be shutdown. Schiappa's testimony contained no denial of thattestimony.Albarano testified that on January 2, 1967, he receiveda call from Cortez informing him that Schiappa wished totalk with him. Albarano went to Schiappa's home wherethere were also presentCortez and Carapellotti. Theyproceeded to discuss with him the subject of Mine Work-ers, informing him they would not be able to function ifMine Workers got in because they could not pay theroyalties.They did not ask him to do anything specifi-cally, but told him they could not function under MineWorkers.Schiappa admitted the conversation, testifying thatwhat he said to Albarano (and to other employees occa-sionally)was that if Mine Workers organized the em-ployees, he did not see how the Company could afford an-ticipated costs increases and "[T]herefore, we may beforced out of business and when you are out of business,the mines close down."A Mine Workersmeetingwas held at the Fort SteubenHotel on the mezzanine floor on Sunday afternoon,January 8. The evidence is undisputed that Schiappa andCarapellotti were seen briefly in the lobby shortly beforethe meeting began, and that Schiappa spoke to AugustoSantin,remarking that the meeting was upstairs and thathe had nothing to do with it.Despite comments by theTrial Examiner that a finding would be warranted that theGeneral Counsel's evidence did not establish surveil-lance,Respondents' counsel proceeded (without movingto dismiss) to offer testimony by Carapellotti and Schiap-pa concerning their presence at the hotel which served toshore up the weaknesses of the General Counsel's caseboth on the point of knowledge of the meeting and onintent. 9Thus Schiappa admitted knowing before he went to thehotel thata union meetingwas to be held and testified thathe went there because, "It's a public place." Though anyone of a number of simple explanations might reasonablyhave accounted for their presence despite knowledge ofthe union meeting,Schiappa andCarapellottiwent on tooffer furtherexplanationswhich were wholly unconvinc-ing.Carapellotti testified that he went there to watch aprofessional football game on television and that he spentsome 1,2, or 3 hours doing so in a room which the bell-boys had on the third or fourth floor. Carapellotti ad-mitted, however, that he had two television sets at homeand that he left the hotel before the end of the game towatch the remainder of it at home. Schiappa in turn wasable to draw a discreet veil over his own acts and to avoidany searching cross-examination by intimating broadlythat he was engaged(whether with or without collobora-tion of the bellhops was not disclosed)in activities of amost private type, corroboration of which could scarcelybe expected.In view of Schiappa'sprior knowledge of the unionmeeting, of the timing of the visit to coincide with themeeting, and the implausibility of the explanations whichSchiappa and Carapellotti gave for going to the hotel atthat time,Iconclude and find that their purpose was toobserve the employees who were coming to, attend themeeting.Alternatively I find further that in any eventtheir presence,without credible explanation,coupledwith Schiappa'svolunteered remark to Santin,was in-tended to create the impression of surveillance.NationalShirtShops ofDelaware,Inc.,123NLRB 1213, 1218;seeN.L.R.B. v. Vermont American FurnitureCorp.,182F.2d 842 (C.A. 2); R. & J.Underwear Co. Inc.,101NLRB 299.Thereremain the following matters on which theevidence is not in dispute:Albarano was paid by the Company for the day onwhich he attended the Board hearing on December 21.Respondents issued to their employees shortly beforeChristmas gift certificates in the sum of$5 in the name ofeach child of school-age.Novak testified that CharlesRokos suggested in a meeting that the Company hold aChristmas party for employees with school age childrenand that because there was not enough time to arrange forsuch a party, Schiappa issued gift certificates as statedabove.Respondents sought to link its action to a Julymeeting in which President Huberta Schiappa announcedher intention of makingbirthdaygiftsto school age chil-dren.There was no evidence,however, that Respondentscarried out that promise and none that the employeeswere informed that the Christmas certificates were beingissued in substitution for birthday presents.Around December 1 Respondents granted a generalwage increaseof 23-1/2 cents retroactive to October, pur-suant to the statement in the "cooperation"agreement(sectionC, supra)on which signatures were obtainedafter the Mine Workers' demand.E.General Credibility QuestionsThough I have resolved in the preceding sections mostof the direct credibility conflicts on material and signifi-cant points, there remain other conflicts created bygeneral denials which Respondents'officialsmade ofmuch of the conduct with which they were charged. Thusin answering questions which were frequently phrased inthe language of the complaint allegations Schiappa, Cor-tez, and Carapellotti denied engaging in the conduct anddenied being present at any time when such conduct oc-curred.Those denials included such allegations as threatsto close the mines, the promising of wage increases andother benefits, the circulation of petitions and cards onbehalf of the Independent Union, and the contribution offinancial or other assistance to the Independent. Otherwitnesses called by Respondents testified similarly that"Respondents'evidence is,of course,properly to be considered indetermining whether the preponderance of the evidence on the record asa whole warrants a finding of surveillance See Sec.10(c) and(e) of theAct 130DECISIONS OF NATIONAL LABOR RELATIONS BOARDthey werenot presentat any time when Respondents' of-ficials engaged in any such conduct.10Such denials were singularly unimpressive in the lightof the cumulative testimony of the General Counsel's wit-nesses concerning specific incidents and specific state-ments, the failure by Respondents to deny significant andsubstantial portions of the General Counsel's case, andthe failure of Respondents' officers to corroborate oneanother, particularly as to Rocchio's testimony concern-ing the authorization cards for the Independent Union.As concerned threats to close the mines or to ceaseoperations, Respondents sought to refine such statementsto a prediction that Respondents would be unable tooperate economically under anticipated costs increasesifMine Workers should come in and would be forced outof business for that reason." Those refinements wereplainly not such as to be cognizable by a number of theGeneral Counsel's witnesses and, even more signifi-cantly, they were not cognizable by Respondents' super-visors who were not called to deny their own repetition ofunrefined threats that the mines would be closed and theemployees would be out of a job. Indeed, Cortez himselfmade no denials of Santin's testimony that he himselfthreatened that the job would be closed down if Vitterkept going to mine no. 43.Itwas also plain from all the evidence that Respond-ents' supervisors,Leo,Dittrick,Tranquil, and Hol-derman, were engaged in the same course of unlawfulconduct as Respondents' officers, for all were engaged incirculating and in procuring signatures on documents onbehalf of the Independent and in renunciation of MineWorkers.In sum, for the foregoing reasons I do not credit thedenialsof Schiappa, Carapellotti, and Cortez. Thetestimony by employee witnesses called by Respondentand the Independent that certain types of conduct did notoccur in their presence was also too general to be ofweight in refuting the testimony of the General Counsel'switnesses as to specific incidents and specific statements.F.Concluding FindingsIconclude and find that on September 13, 14, and 15Respondents initiated, sponsored, formed, and promotedthe employee committee and that until on or aboutDecember 1, Respondents assisted, dominated, and in-terfered with the formation and administration of saidcommittee. It was plain from the evidence that the com-mittee came into being as Respondents' creature andowed its entire existence to Respondents. There was noevidence that it functioned independently as an organiza-tion representative of the employees even for the limitedpurpose for which it was formed, and as some of the com-mitteemen later objected, they were without authority torepresent the men otherwise.Itwas also the committee members whom Respond-ents hastily summoned on receipt of Mine Workers' de-mand for recognition and from whom they took a signedagreement to abstain from outside organization for a year.Committee members Rocchio, Forgays, and Brittel werealso used by Respondents in procuring employee signa-tures to authorization cards for the Independent Unionsupplied by Respondents, and finally the committee's feetwere placed in the path to Anetakis' office. For practicalpurposesthecommittee'sexistence,dominatedthroughout by Respondents, ended at that point, and weturn our attention to the Independent.Iconclude and find that beginning on November 25Respondents initiated and sponsored the forming of theIndependent Union; they furnished authorization cardsto employees for use in forming the Independent; theycirculated through Supervisors Leo, Dittrich, Tranquil,and Holderman and through employees Rocchio, For-gays, and Brittel petitions and authorization cards on be-half of the Independent; they dealt with the Independenton matters relating to wages, hours of employment, andother conditions of employment; and they assisted andcontributed financial and other support to said Independ-ent.The contribution of financial support was plainlyevident in the payment of Rocchio for the time spent inobtaining employee signatures, the payment to Albaranofor time spent as the Independent's representative at theBoard hearing, and the furnishing of the authorizationcards for the Independent.The domination which Respondents had previously ex-erted over the committee, however, ceased when thecommittee members reached Anetakis' office. There wasno evidence that Anetakis was Respondents' lawyer orwas paid by them for any part of his fees or expenses, andtheGeneral Counsel disclaimed any contention to thecontrary. Neither did the evidence establish that any ofRespondents' officialswere present at the employeemeeting on December 7 at which the Independent Unionwas formally organized and at which the employeeselected their new representatives, nor that Respondentsthenceforth dictated or directed the actions of the Inde-pendent or of its officers. To the contrary the recordshowed that it was Anetakis with whom the newrepresentatives met and who advised them in their courseof action. Thus so far as the record shows, no connectionwas shown between Anetakis and the Company, save fordirecting the committee to him, and there was noevidence that Anetakis' representation of the Independ-ent thereafter was other than bona fide.Iconclude and find further that by the following con-ductRespondents interferedwith,restrained,andcoerced employees in the exercise of rights guaranteed inSection 7 of the Act:1.By threatening that they would shut down the minesor cease operations if the employees selected Mine Work-ers as their bargaining representative.2.By circulating petitions and authorization cards onbehalf of the Independent Union and by circulating peti-tions to cause employees to revoke authorization cardssigned for Mine Workers.Betts Baking Co. v. N.L.R.B.,380 F.2d 199, 200 (C.A. 10).3.By engaging in, or by creating the impression of en-gaging in, surveillance of the Mine Workers meeting.10Lloyd Boyer, for example, denied that anyone from the Companytold him the Company would close down if he signed for Mine Workers ordid not sign an IndependentUnion card,and Desender denied that theCompany offered him any benefits to form an independent union and de-nied having heard any company official make the statement the mineswould be closed if the employees joined Mine Workers11Respondents'version may itself have constituted an unfair laborpractice, since in the context of the other unlawful conduct as hereinfound, Schiappa's statements, fairly understood,were not mere predic-tions of possible economic consequences of unionization,but were threatsof economic loss to employees if Mine Workers were selected as bargain-ing representativeCrystal Tire Co.,165NLRB 563,Wausau SteelCorporation,l60 NLRB 635 enfd 377 F 2d 369,371 (C A 7); cfUnitedFireworks Mfg Co, Inc v N L R B.,252 F 2d 428,430 (C.A 6). HUBERTA COAL CO.131National Shirt Shops of Delaware Inc.,123 NLRB 1213.4.By granting a wage increase and by the issuance ofChristmas gift certificates after receipt of Mine Workers'demand for recognition and while its petition for an elec-tion was pendingN.L.R.B. v.Exchange Parts Company,375 U.S. 405, 409-410.The evidence did not establishthatRespondents reached prior to November 25 anyagreement with the committee concerning conversion ofthe bonus.Both Schiappa's announcement on November14 and the"cooperation"agreement of November 25 be-lied claims of a prior agreement.But even were the con-trary assumed,such agreement would plainly have beeninvalid on the score first that the committee's authority torepresent the employees was confined to the pension planand second,that in any case the committee throughout itsexistencewas unlawfully assisted and dominated byRespondents.I concluded and find further that by all of the aforesaidunlawful conduct,which occurred before the election washeld on January 10, 1967, Respondents interfered withthe exercise of a free and untrammeled choice in the elec-tion and deprived the employees of their right to expressa free choice.Leas&McVitty, Incorporated,155 NLRB389, 390-391, and cases there cited.Upon the basis of the foregoing findings of fact andupon the entire record in the case,Imake the following:CONCLUSIONS OF LAW1.By interfering with, restraining,and coercing theiremployees in the exercise of rights guaranteed in Section7 of the Act,Respondents engaged in unfair labor prac-tices proscribed by Section 8(a)(1).2.By initiating,sponsoring,and forming the employeecommittee and by assisting,dominating,and interferingwith the formation and administration of said committee,Respondents engaged in unfair labor practices proscribedby Section 8(a)(2) and(1) of the Act.3.By initiating and sponsoring the forming of the In-dependent Union and by contributing financial and othersupport to it, Respondents assisted said IndependentUnion and interfered with its formation and administra-tion, thereby engaging in unfair labor practices within themeaning of Section 8(a)(2) and(1) of the Act.4.The aforesaid unfair labor practices affect com-merce within the meaning of Section 2(6) and(7) of theAct.5.By engaging in the aforesaid unlawful conduct,Respondents interfered with the free choice of the em-ployees in the election.THE REMEDYHaving found that Respondents engaged in certain un-fair labor practices I shall recommend that they cease anddesist therefrom and that they take certain affirmative ac-tion as ordered below,which I find to be necessary toremedy and remove the effects of the unfair labor prac-tices and to effectuate the policies of the Act.Itwill be further recommended that the election heldon January 10, 1967,be set aside and that Cases8-RC-6544 and 8-RC-6559 be remanded to the Re-gional Director for Region 8 for the purpose of conduct-ing a new election at such time as he deems that circum-stances permit the free choice of a bargaining representa-tive.Leas&McVitty, supra.Upon the foregoing findings of fact and conclusions oflaw and the entire record,and pursuant to Section 10(c)of the Act,I hereby issue the following:RECOMMENDED ORDERHuberta Coal Co., Inc.,and Hulierta Mining Co., Inc.,their officers,agents, successors,and assigns,shall:1.Cease and desist from:(a)Threatening employees that they will shut downtheir mines or cease operations if the employees shouldselect Mine Workers as their bargaining representative.(b)Circulatingpetitionsand authorization cardsamong the employees on behalf of the IndependentUnion and circulating petitions to cause employees torevoke authorization cards signed for Mine Workers or torenounce representation by said Union.(c)Engaging in, or creating the impression of being en-gaged in,surveillance of meetings held by Mine Workers.(d)Granting wage increases,issuingChristmas giftcertificates,or granting or promising benefits of any kindin order to cause employees to abandon or repudiate theirunion activities,sympathies,and/or membership.(e)Initiating,sponsoring,or forming any employeecommittee or assisting,dominating,or interfering with theformation or administration of any such committee, orcontributing financial or other support to it.(f) Initiating or sponsoring the forming of the Independ-ent Union,interfering with the formation or administra-tion of said Union,or assisting it by contributing financialor other support.(g)In any other manner interfering with, restraining,or coercing their employees in the exercise of their rightto self-organization,to form,join,or assist said UnitedMine Workers of America,District 6, or any other labororganization,to bargain collectively through representa-tives of their own choosing or engage in other concertedactivities for the purpose of collective bargaining or othermutual aid or protection, or to refrain from any or all suchactivities except to the extent that such right may be af-fected by an agreement requiring membership in a labororganization as authorized in Section 8(a)(3) of the Act.2.Take the following affirmative action:(a)Withdraw and withhold all recognition from, andcompletely disestablish,the employee committee, or anysuccessor thereto,as the representative of their em-ployees for the purposes of collective bargaining.(b)Withdraw and withhold any further recognitionfrom Strip Miners Independent Union of Steubenville,Ohio,as the representative of their employees for the pur-poses of collective bargaining unless and until said unionshall have been duly certified by the National LaborRelations Board as the exclusive representative of suchemployees.(c)Post at their offices and at each of their mines inOhio and West Virginia, copies of the attached noticemarked"Appendix." 12 Copies of said notice, to befurnished by the Regional Director for Region 8, after12 In the event that this Recommended Order is adopted by the Board,the words"a Decision and Order"shall be substituted for the words "theRecommended Order of a Trial Examiner"in the notice In the furtherevent that the Board'sOrder is enforced by a decree of a United StatesCourt of Appeals, the words "a Decree of the United States Court of Ap-peals Enforcing an Order" shall be substituted for the words "a Decisionand Order "336-845 0 - 70 - 10 132DECISIONS OF NATIONALbeing duly signed by Respondents' representative, shallbe posted by them immediately upon receipt thereof, andbemaintainedby them for 60 consecutive daysthereafter, in conspicuous places, including all placeswhere notices to their employees are customarily posted.Reasonable steps shall be taken by Respondents to insurethat said notices are not altered, defaced, or covered byany othermaterial.(d)Notify the Regional Director for Region 8, in writ-ing, within 20 days from the receipt of this Decision, whatsteps have been taken to comply herewith.13IT IS FURTHER RECOMMENDED that the election held onJanuary 10, 1967, among Respondents' employees be setaside and thatCases 8-RC-6544and 8-RC-6559 be re-manded to the Regional Director for Region 8 for the pur-pose of conducting a new election at such time as hedeems appropriate.13 In the event that this RecommendedOrder is adopted by the Board,this provision shall be modifiedto read "Notifythe RegionalDirector forRegion 8, in writing, within10 days from the date of this Order,what stepsRespondents have takento comply herewith "APPENDIXNOTICE TO ALLEMPLOYEESPursuant to the Recommended Order of a Trial Ex-aminer of the NationalLaborRelations Board and inorder to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify our em-ployees that:On charges filed by United Mine Workers of America,District #6, the Board issued a complaint and held a trialon May 9, 10, and 11, 1967, at which all parties presentedtheir evidence. The Board has found that we unlawfullyassisted and dominated the employee committee, unlaw-fully sponsored and assisted Strip Miners IndependentUnion of Steubenville, Ohio, and unlawfully interferedwith, restrained, and coerced our employees in the exer-cise of rights guaranteed by the Act.We are posting this notice as required by the Board toinform you that we promise not to engage in further un-lawful conduct and specifically that we promise to do thefollowing:WE WILL NOT threaten to close down our mines orto cease operations if you should select United MineWorkers, District #6, as your bargaining representa-tive.WE WILL NOT circulate petitions or authorizationcards on behalf of Strip Miners Independent Unionof Steubenville, Ohio, or circulate petitions to causeyou to revoke authorization cards signed for saidUnited Mine Workers of America.WE WILL NOT engage in or create the impressionLABOR RELATIONS BOARDthat we are engaging in surveillance of the meetingsor other organizational activities of United MineWorkers of America.WE WILL NOT grant wage increases, issue Christ-mas gift certificates, or grant or promise benefits ofany other kind in order to cause you to abandon orrepudiate your union activities, sympathies, and/ormembership.WE WILL NOT initiate, sponsor, or form any em-ployee committee or assist, dominate, or interferewith the formation or administration of any suchcommittee or contribute financial or other support toit.WE WILL NOT initiate or sponsor the forming ofStripMiners Independent Union of Steubenville,Ohio, interfere with its formation or administration,or assist it by contributing financial or other supportWE WILL respect your rights to self-organization,to form, join, or assist United Mine Workers ofAmerica, or any other labor organization, to bargaincollectively in respect to terms and conditions of em-ployment through said Union or any representativeof your own choosing and WE WILL NOT interferewith, restrain, or coerce you in the exercise of thoserights.WE HEREBY withdraw and withhold all recognitionfrom and completely disestablish the employee com-mittee, or any successor thereto, as the representa-tive of our employees for the purposes of collectivebargaining.WE WILL withdraw and withhold any furtherrecognition from Strip Miners Independent Union ofSteubenville, Ohio, as the representative of our em-ployees for the purposes of collective bargaining un-less and until said Union shall have been certified bythe National Labor Relations Board as the exclusiverepresentative of our employees.You and all our employees are free to become mem-bers, or to refrain from becoming members, of any labororganization except to the extent that your right may beaffected by an agreement requiring membership in a labororganization as authorized in Section 8(a)(3) of the Act.HUBERTA COALCo , INC.(Employer)DatedBy(Representative)(Title)This notice must remain posted for 60 consecutivedays from the date of posting and must not be altered,defaced, or covered by any other material.If employees have any question concerning this noticeor compliance with its provisions, they may communicatedirectlywith the Board's Regional Office, 720 BulkleyBuilding, 1501 Euclid Avenue, Cleveland, Ohio 44115,Telephone 621-4465.